 Case: 21-10319-BAH Doc #: 23 Filed: 09/07/21 Desc: Main Document                      Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE

In re
        Mark Steven Reggianinni,                               Bk. No. 21-10319-BAH
              Debtor                                           Chapter 7

                     EX PARTE MOTION TO DELAY CASE CLOSURE

        NOW COMES Debtor Mark Steven Reggianinni, by his attorney, Randall B. Clark, to

move the Court to delay closure of his case until October 6, at the earliest, so as to give the

Debtor time to amend his schedules to include unlisted debts.

        1.     As Debtor’s case progressed, he became aware of the existence of a judgment in

the State of New York against one of his now-defunct corporations. It is unknown to Debtor

whether he has personal liability for it. In fact, Debtor has not yet located the order.

        2.     On September 1, 2021 the Court granted Debtor his discharge. Debtor anticipates

imminent closure of his case.

        3.     Debtor desires, if necessary, to amend his schedules to include this debt of

uncertain nature. To do so, he needs to conduct additional research and then, if necessary,

amend his schedules. Debtor anticipates that this task should take him no more than 30 days.

        4.     Debtor, desires, therefore, that the Court procrastinate his cases’s closure.

        WHEREFORE, Debtor prays that this Court enter an order delaying case closure not

sooner than October 7, 2021.

Date: September 7, 2021                                /s/ Randall B. Clark
                                                       Randall B. Clark
                                                       Bar No. BNH07615
                                                       80 West Hollis Road
                                                       Hollis, NH 03049
                                                       rbc@randallbclark.com
                                                       603-801-3039
